DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment/argument filed 8/1/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Note: following claim 1 rejection is based on applicant remarks of 8/1/2022.

Regarding Claim 1, the term of “generating an actuation signal by a direct digital synthesis (DDS) method using a signal value sequence made up of at least two frequency components that are overlaid” (line 3-4) is vague and renders the claim indefinite. 
In remarks of 8/1/2022, page 6, line 17-28, applicant indicates that “Independent claim 1 has now been amended to recite "generating an actuation signal by a direct digital synthesis (DDS) method using a signal value sequence made up of at least two frequency components that are overlaid."….. “For example, FIG. 2b of the present application illustrates an embodiment of a signal form produced using a signal value sequence having overlaid frequency components”.
However, the FIG. 2b is an analog signal. Appears that the amendment using an analog signal made up of at least two frequency components that are overlaid for input signals of claimed direct digital synthesis (DDS). It is unclear how to input analog signals to DDS to generate actuation signal, which is not taught in instant disclosure.

Further, claim 1, the term of “…a signal value sequence…” and “at least two frequency components that are overlaid” (line 3-4) are vague and render the claim indefinite. There are more than one parameters (with values) for a signal (digital or analog signal). It is not clear which one of signal parameter value is claimed. Is a frequency value of the signal, or an amplitude value of the signal, or a phase value of the signal, or a period value of the signal? Further, the term of “frequency components that are overlaid” does not define whether frequency spectrum ranges of the frequency components that are overlaid or values of the frequency components that are overlaid. The claim term of “… a signal value sequence made up of at least two frequency components that are overlaid” (line 3-4) appears claiming that values of the frequency components that are overlaid.

Claims 2 -16 and 18-22 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 21, the term of “signal values” (line 2) is indefinite and lacks antecedent. Claim 21 depends on claim 2 and then claim 1, claims 1 and 2 cites “a signal value” or “a signal value sequence”; but none of the claims specify “signal values”. Are the “signal values” referred to frequencies of the signal, or amplitudes of the signal, or phases of the signal, or periods of the signal? 

Regarding claim 22, the term of “….comprises at least a first number of periods at a first frequency overlaid with a second number of periods at a second frequency” (line 3-4) is indefinite and renders the claim indefinite. The term of “…a first number…. overlaid with a second number….” Is confusing. How two numbers overlaid? Is the first number equal to the second number?

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Tomoyuki et al (JP JP2014215419, English translation attached, all line numbers listed below are line numbers in English translation) in a view of Murphy et al, “Ask The Application Engineer—33, All About Direct Digital Synthesis”, Analog Dialogue 38-08, August (2004), pp 1-5.

Regarding Claim 1, Tomoyuki teaches a method for actuating an acoustooptical element (abstract; fig. 1, 2, 4, 5), the method comprising: 

generating an actuation signal by a direct digital synthesis (DDS) method using a signal value sequence (fig. 1, 4, 5; ¶[0019], line 1-4, the high-frequency generation source 5, a high-frequency circuit capable of frequency modulation such as a direct digital synthesizer (DDS) circuit; ¶[0021], line 1-7, the frequency control circuit (corresponding to the control circuit of the present invention) 4 changes the frequency of the high-frequency signal of the high-frequency generation source 5 in accordance with a change in the output value of the diffracted light detected by the photodiode 3a). 

But Tomoyuki does not specifically disclose that wherein the signal value sequence made up of at least two frequency components that are overlaid.

However, Murphy teaches a method Direct Digital Synthesis (page 1, left col, 1st paragraph; figs. 3 and 5), wherein the signal value sequence made up of at least two frequency components that are overlaid (page 1, right col., 2nd paragraph, A DDS produces a sine wave at a given frequency. The frequency depends on two variables, the reference-clock frequency and the binary number programmed into the frequency register (tuning word); fig. 3, system clock, tuning word M; fig. 5, DDS CIRCUITRY, REF CLOCK, TUNING WORD SPECIFIES OUTPUT FREQUENCY AS A FRACTION OF REF CLOCK FREQUENCY; --- the reference-clock frequency and tuning word are input to DDS at same time, they are overlaid in time scale).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomoyuki by the DDS of Murphy for the purpose of providing of DDS device of low power, low cost and single small package (page 1, right col., 3rd paragraph, line 1-10).

Regarding Claim 2, Tomoyuki - Murphy combination teaches the method as claimed in claim 1, wherein the signal value sequence is made up of integer periods of each of the at least two frequency components (page 1, right col., 2nd paragraph, A DDS produces a sine wave at a given frequency. The frequency depends on two variables, the reference-clock frequency and the binary number programmed into the frequency register (tuning word); fig. 5, DDS CIRCUITRY, REF CLOCK, TUNING WORD SPECIFIES OUTPUT FREQUENCY AS A FRACTION OF REF CLOCK FREQUENCY, as disclosed in Murphy).

Regarding Claim 13, Tomoyuki – Murphy combination teaches a signal generator for actuating an acoustooptical element, the signal generator being configured to perform a method perform the method as claimed in claim 1 (abstract, line 1-10, a compact acoustooptical element driving device; fig. 1, 2, 4, 5, as disclosed in Tomoyuki; fig. 3, system clock, tuning word M; fig. 5, DDS CIRCUITRY, REF CLOCK, TUNING WORD, as disclosed in Murphy).

Regarding Claim 20, Tomoyuki - Murphy combination teaches the method as claimed in claim 1, further comprising actuating the acousto-optical element using the actuation signal (fig. 1, 2-- acousto-optical element, as disclosed in Tomoyuki).

Claims 1-6,  8-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Widzgowski et al (US 20110304900) in a view of Murphy et al, “Ask The Application Engineer—33, All About Direct Digital Synthesis”, Analog Dialogue 38-08, August (2004), pp 1-5.

Regarding Claim 1, Widzgowski teaches a method (abstract; figs. 1) for actuating an acoustooptical element (fig. 1, 1 and 2), the method comprising: 

generating an actuation signal (fig. 1, signal outputting from DAC 32) by a direct digital synthesis (DDS) method (fig. 1, 26, 30, 32; ¶[0020], line 1-24, a superposing unit combining the at least 2 initial digital signals into one single digital combination signal; at least one digital-to-analog converter transforming the digital combination signal into an initial analog driver signal) using a signal value sequence made up of at least two frequency components (fig. 1, 27, 28; ¶[0063], line 1-10, A digital frequency calculation unit 26 within the data processing unit 35 calculates the first digital signal 27 and a second digital signal 28. Both digital signals represent by a sequence of bits and bytes in a digital format representing analog signals of a particular frequency, amplitude and phase, particularly but not necessarily harmonic oscillation); and

But Widzgowski does not specifically disclose that wherein the signal value sequence made up of at least two frequency components that are overlaid.

However, Murphy teaches a method Direct Digital Synthesis (page 1, left col, 1st paragraph; figs. 3 and 5), wherein the signal value sequence made up of at least two frequency components that are overlaid (page 1, right col., 2nd paragraph, A DDS produces a sine wave at a given frequency. The frequency depends on two variables, the reference-clock frequency and the binary number programmed into the frequency register (tuning word); fig. 3, system clock, tuning word M; fig. 5, DDS CIRCUITRY, REF CLOCK, TUNING WORD SPECIFIES OUTPUT FREQUENCY AS A FRACTION OF REF CLOCK FREQUENCY; --- the reference-clock frequency and tuning word are input to DDS at same time, they are overlaid in time scale).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Widzgowski by the DDS of Murphy for the purpose of providing of DDS device of low power, low cost and single small package (page 1, right col., 3rd paragraph, line 1-10).

Widzgowski – Murphy combination also teaches that the signal value sequence made up of the reference-clock as in Murphy and digital signals 27 and 28 as in Widzgowski equivalent to the tuning word in Murphy; --- which are overlaid in time scale).

Regarding Claim 2, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein the signal value sequence is made up of integer periods of each of the at least two frequency components (fig. 1, 27, 28, as disclosed in Widzgowski).

Regarding Claim 3, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein the signal value sequence is made up of at least three frequency components (¶[0063], line 1-14, Moreover, the two different signals 27 and 28 are to be understood as just representing a plurality of signals, which can be any number as needed, for instance 3, 4 or 5 different signals, depending on the particular use, for instance a particular type of microscopy) and wherein at least one pair of two of the frequency components is at a same frequency interval from one another as another pair of two of the frequency components (¶[0065], line 1-21, the number of signals of different wavelengths and frequencies that can be generated by the data processing unit 26 and then superposed by the superposing unit 30 is basically unlimited, the frequencies can be freely chosen; ¶[0069], line 1-13, the amplitude and frequency of both signals 27, 28 is the same, as disclosed in Widzgowski).

Regarding Claim 4, Widzgowski – Murphy combination teaches the method as claimed in claim 3, wherein each even number of pairs of two of the frequency components is at the same frequency interval from one another (¶[0065], line 1-21, the number of signals of different wavelengths and frequencies that can be generated by the data processing unit 26 and then superposed by the superposing unit 30 is basically unlimited, the frequencies can be freely chosen; ¶[0069], line 1-13, the amplitude and frequency of both signals 27, 28 is the same, as disclosed in Widzgowski).

Regarding Claim 5, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein the signal value sequence is made up of an uneven number of frequency components (¶[0063], line 1-14, Moreover, the two different signals 27 and 28 are to be understood as just representing a plurality of signals, which can be any number as needed, for instance 3, 4 or 5 different signals, depending on the particular use, for instance a particular type of microscopy, --can be 3 or 5, as disclosed in Widzgowski).

Regarding Claim 6, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein a phase of at least one of the frequency components is prescribed at a specific time in order to alter a maximum in the signal value sequence (¶[0023], line 1-15, shifting the phase of the individual signals with respect to each other helps keeping the maximum amplitude low; ¶[0068], line 16-28, Modificating the phase influences mainly the maximum amplitude of a superposed signal; The modification is performed in real time, i.e. as fast as the calculation unit allows and prior to driving the transducer, i.e. is not subject to time delays as these would result from any closed loop control, as disclosed in Widzgowski).

Regarding Claim 8, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein the frequency components are prescribed such that the signal form is repeated after a time less than or equal to a threshold value (¶[0021], line 1-11, a confocal microscope comprising the aforementioned acousto-optical system of the invention and in addition a scanner for scanning light across an object to be imaged; ¶[0032], line 1-16, this microscope comprises a first acousto-optical element that is an acousto-optical tunable filter (AOTF) and a second acousto-optical element that is an acousto-optical beam splitter (AOBS); Such a microscope may for instance be a scanning microscope; ---an acousto-optical system is used in the microscope that is periodically scanned. It is therefore also disclosed that the signal form of the control signal must be repeated after a certain time (scan frequency) , as disclosed in Widzgowski).

Regarding Claim 9, Widzgowski – Murphy combination teaches the method as claimed in claim 8, wherein the threshold value is 250 ns (see above regarding claim 8; --choosing the time threshold value (scanning repetition rate) depends on the test circumstances; it can be around 250 ns, as disclosed in Widzgowski; --- it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the threshold value to about 250 ns, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 10, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein a bandwidth of the acoustooptical element is adjusted (¶[0030], line 1-12, For filtering out a bandwidth of light, according to a preferred embodiment the analog electronic driver signal is chirped for influencing a bandwidth of light; also see claim 14 on page 8, as disclosed in Widzgowski).

Regarding Claim 11, Widzgowski – Murphy combination teaches the method as claimed in claim 1, wherein multiple illumination points are produced from an illuminating light illuminating the acoustooptical element (¶[0074], line 1-15, line spectrum light source 18 generates incident light that is filtered out by an acoustic optical element in form of an acoustic optical tunable filter AOTF. A useful light beam of the desired wavelength or a desired bandwidth of wavelengths is then transmitted through a scanner 36 and an objective 20 onto the object 21. ¶[0025], line 15-22, deflecting a particular wavelength or bandwidth of wavelengths as a useful beam; --different wavelength lights deflected to different points, as disclosed in Widzgowski).

Regarding Claim 12, Widzgowski – Murphy combination teaches the method as claimed in claim 11, wherein a phase increment is prescribed for sweeping the signal value sequence to prescribe the positions of the illumination points (¶[0074], line 1-15, line spectrum light source 18 generates incident light that is filtered out by an acoustic optical element in form of an acoustic optical tunable filter AOTF. A useful light beam of the desired wavelength or a desired bandwidth of wavelengths is then transmitted through a scanner 36 and an objective 20 onto the object 21. ¶[0025], line 15-22, deflecting a particular wavelength or bandwidth of wavelengths as a useful beam; -- useful light beams are deflected to the object) , as disclosed in Widzgowski.

Regarding Claim 13, Widzgowski – Murphy combination teaches a signal generator for actuating an acoustooptical element, the signal generator being configured to perform a method perform the method as claimed in claim 1 (fig. 1, 26, 27,28, 30, 31, as disclosed in Widzgowski).

Regarding Claim 14, Widzgowski – Murphy combination teaches an arrangement comprising at least one signal generator as claimed in claim 1 and an acoustooptical element (fig. 1, 35, 33, 2 and 1; fig. 8, 35, AOTF, as disclosed in Widzgowski).

Regarding Claim 15, t Widzgowski – Murphy combination teaches the arrangement as claimed in claim 14, wherein the acoustooptical element is one of an acoustooptically tunable filter, an acoustooptical modulator, an acoustooptical deflector, an acoustooptical beam splitter and an acoustooptical beam merger (¶[0032], line 1-17, In a preferred embodiment of the microscope according to the invention, this microscope comprises a first acousto-optical element that is an acousto-optical tunable filter (AOTF) and a second acousto-optical element that is an acousto-optical beam splitter (AOBS) ; fig. 8, 35, AOTF, as disclosed in Widzgowski).

Regarding Claim 16, Widzgowski – Murphy combination teaches a microscope having the arrangement as claimed in claim 14 (fig. 8, 35, AOTF; ¶[0032], line 1-17, In a preferred embodiment of the microscope according to the invention, this microscope comprises a first acousto-optical element that is an acousto-optical tunable filter (AOTF) , as disclosed in Widzgowski).

Regarding Claim 18, Widzgowski – Murphy combination teaches the method as claimed in claim 1, further comprising: sweeping the signal value sequence by  a phase increment using an interpolator such that a frequency ratio between the at least two frequency components is maintained independent of a size of the phase increment (page 1, right col., 3rd paragraph, line 1-15, To generate a fixed-frequency sine wave, a constant value (the phase increment—which is determined by the binary number) is added to the phase accumulator with each clock cycle. If the phase increment is large, the phase accumulator will step quickly through the sine look-up table and thus generate a high frequency sine wave. If the phase increment is small, the phase accumulator will take many more steps, accordingly generating a slower waveform, as disclosed in Murphy; ---further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 19, Widzgowski – Murphy combination teaches the method as claimed in claim 18, wherein the signal value sequence is stored in a memory device (page 2, left col., 4th paragraph, The phase accumulator is actually a modulo- M counter that increments its stored number each time it receives a clock pulse, as disclosed in Murphy), and wherein the interpolator (fig. 5, DDS CIRCUITRY) is driven by a clock generator (fig. 5, REF CLOCK, as disclosed in Murphy) to output the at least two frequency components to a digital to analog converter (fig. 5, digital signal before D/A converter;  page 1, left col., 1st paragraph, line 1-8, operations within a DDS device are primarily digital, it can offer fast switching between output frequencies, fine frequency resolution, and operation over a broad spectrum of frequencies, as disclosed in Murphy).

Regarding Claim 20, Widzgowski – Murphy combination teaches the method as claimed in claim 1, further comprising actuating the acousto-optical element using the actuation signal (fig. 1, 1, 2; ¶[0064], line 1-15, An amplifier 33 amplifies the superposed analog signal 31. The amplified signal is then transmitted into the transducer 2 of the acoustic optical element…, as disclosed in Widzgowski).

Regarding Claim 21, Widzgowski – Murphy combination teaches the method as claimed in claim 2, wherein each of the at least two frequency components comprises a respective finite set of signal values, each respective finite set of signal values defining a frequency of a sinusoidal oscillation, and each integer period corresponding to an entirety of each respective finite set of signal values (fig. 5, DDS CIRCUITRY, REF CLOCK, TUNING WORD SPECIFIES OUTPUT FREQUENCY AS A FRACTION OF REF CLOCK FREQUENCY; page 1, right col., 3rd paragraph, line 1-10, need only an external clock to generate simple sine waves. DDS devices are now available that can generate frequencies from less than 1 Hz up to 400 MHz (based on a 1-GHz clock), as disclosed in Murphy).

Regarding Claim 22, Widzgowski – Murphy combination teaches the method as claimed in claim 1, further comprising retrieving the at least two frequency components from a table stored in memory, wherein the signal value sequence stored in the table comprises at least a first number of periods at a first frequency overlaid with a second number of periods at a second frequency (page 1, right col., 2nd paragraph, line 1-15, a sine look-up table is used; to generate a fixed-frequency sine wave; step quickly through the sine look-up table and thus generate a high frequency sine wave, as disclosed in Murphy).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Widzgowski et al (US 20110304900) in a view of Murphy et al, “Ask The Application Engineer—33, All About Direct Digital Synthesis”, Analog Dialogue 38-08, August (2004), pp 1-5; further in a view of Noguchi et al (US 20060269185).

Regarding Claim 7, Widzgowski – Murphy combination discloses as set forth above but does not specifically disclose that wherein a phase increment is prescribed for sweeping the signal value sequence based on a temperature of a crystal of the acoustooptical element.

However, Noguchi teaches a method (abstract; figs. 1) for actuating an acoustooptical element (fig. 1, 101-AOTF, 102), wherein a phase increment is prescribed for sweeping the signal value sequence based on a temperature of a crystal of the acoustooptical element (fig. 5A, temperature of AOTF, frequency interval ΔFs; fig. 7, Δf1, Δf2; fig. 6, S604, S605, S606, S607, S608, S609; ¶[0045], line 1-11, the AOTF has the temperature-dependent frequency-pulling effect. Therefore, as the temperature of the AOTF 101 increases, the frequency interval AF decreases; a frequency of the RF signal to output an optical signal having a desirable wavelength is calculated using the plot shown in FIG. 5B to achieve the wavelength selection).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Widzgowski – Murphy combination by the method of Noguchi for the purpose to achieve wavelength selections (¶[0045], line 1-11).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references or portion of the references being used in the current new 103 rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's argument/amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872